Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The response filed March 17, 2021 in response to the Office Action of February 22, 2021 is acknowledged and has been entered.  
2.	Claims 19-46 are currently being examined.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 19, 21-22, 24, 27, 29-30, 32-36, 38, 39, and 41-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-19 of co-pending Application No. 16/626,991 (reference application, published as US 2020/0138865, IDS) in view of Jena et al. (Blood 19 Aug. 2010 116(7): 1035-1044, IDS), “Jena” and Bellucci et al. (Blood. 2005 May 15; 105(10): 3945–3950, IDS), “Bellucci” for the reasons of record.
The ‘991 claims are drawn to a chimeric antigen receptor (CAR) comprising an antigen recognition domain, a transmembrane (TM) domain, and a T cell activation domain, wherein the CAR has antigen specificity for B-cell maturation antigen (BCMA), wherein the antigen recognition domain comprises the monoclonal antibody heavy chain sequences of: (a)    SEQ IDNOs: 1-3; (b)    SEQ ID NOs: 4-6; (c)    SEQ ID NOs: 7-9; or(d)    SEQ ID NOs: 10-12, wherein all domains of the CAR are human, wherein the T-cell activation domain comprises a T-cell signaling domain of any one of the following proteins: a human CD28 protein, a human CD3-zeta protein, a human FcR protein, a CD27 protein, an OX40 protein, a human 4-1BB protein, a human inducible T-cell costimulatory protein (ICOS), modified versions of any of the foregoing, or any combination of the foregoing, comprising the amino acid sequence of any one of SEQ ID NOs: 17-28, and nucleic acids and vectors encoding the CAR.
SEQ ID NOs: 17-28 comprise signal sequences from GMCSF and CD8.  See ¶ 0038 and Table A. 
The CARs comprise human transmembrane and hinge domains from human CD8See ¶¶ 0008-0009, 0039-0040 and Table A. 

The ‘991 claims do not teach a population of T-cells comprising the CAR. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of  the patented claims, Jena and Bellucci and express the BCMA CARs of the ‘991 claims in T-cells with retroviral or lentiviral vectors because Jena teaches that CARs were developed to broaden the clinical application of T cell adoptive immunotherapy by overcoming tolerance to the desired to associated antigens and that the advantage of using retroviral or lentiviral vectors for CAR mediated gene transfer is in the efficiency of gene transfer, which shortens the time for culturing T-cells to reach clinically significant numbers.  One of skill in the art would have been motivated to expand the human CAR CD4+ and CD8+  T-cells to a therapeutically effective amounts of pharmaceutical compositions so that one could treat the multiple myeloma expressing BCMA that is responsive to therapy as taught by Bellucci. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	4.	Applicant argues that as stated in MPEP § 804(I)(B)(1), if a “provisional” obviousness-type double patenting rejection is the only rejection remaining in the earlier filed of two pending applications, while the later-filed application is rejectable on other grounds, the examiner should withdraw that rejection and permit the earlier-filed application to issue as a patent without a terminal disclaimer.
Applicant argues that here, the present application was filed earlier than the ‘991 application. Applicant submits that the provisional obviousness-type double patenting rejection based on the ‘991 application is the only rejection remaining in the present application; thus, the Office should withdraw the provisional rejection based on the ‘991 application and permit the present application to issue as a patent without the filing of a terminal disclaimer over the ‘991 application.




New Grounds of Rejection
Double Patenting
5.	Claims 19-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,925,969 (Pastan et al. Feb. 23, 2021, IDS) in view of Jena et al. (Blood 19 Aug. 2010 116(7): 1035-1044, IDS), “Jena”,  Bellucci et al. (Blood. 2005 May 15; 105(10): 3945–3950, IDS), “Bellucci”, and  WO 2012/031744 A1 (Schönfeld et al. March 15, 2012, IDS), “Schönfeld”.
The ‘969 claims are drawn to:
	1. A polypeptide comprising an antigen binding domain of an antibody, the antigen binding domain comprising the heavy chain complementarity determining region (CDR) 1 amino acid sequence of SEQ ID NO: 7, the heavy chain CDR2 amino acid sequence of SEQ ID NO: 8, the heavy chain CDR3 amino acid sequence of SEQ ID NO: 9, the light chain CDR1 amino acid sequence of SEQ ID NO: 10, the light chain CDR2 amino acid sequence of SEQ ID 
6. A chimeric antigen receptor (CAR) comprising the polypeptide of claim 1.
The ‘969 claims do not teach that the CAR comprises a scFv , transmembrane or signaling domain, nucleic acids encoding the CAR, or a population T cells comprising the CARs.
Jena teaches that the prototypical CAR uses a monoclonal antibody that binds to the targeted tumor associated antigen.  See p. 1035-left column.  Jena teaches that the CAR binding domain is typically a single chain fragment variable region (scFv). See p. 1035-right column.
Jena teaches that CARs were developed to broaden the clinical application of T cell adoptive immunotherapy by overcoming tolerance to the desired to associated antigens. See Abstract, Introduction, and Redirect T-cell specificity through the introduction of a CAR.
Jena teaches using autologous T-cells for CAR T-cell therapy.  See p. 1039-left column. 
Jena teaches that the advantage of using retroviral or lentiviral vectors for CAR mediated gene transfer is in the efficiency of gene transfer, which shortens the time for culturing T-cells to reach clinically significant numbers.  See Gene transfer of CARS- p. 1037. 
Jena also teaches that second generation CARs comprising 4-1BB/CD137 and CD3 signaling domains achieve fully competent activation and killing activity.  Jena teaches that second generation CARs demonstrate improved anti-tumor activity compared to first generation CARs.  See p. 1037-Modifying the CAR to achieve a fully competent activation signal and reduce immunogenicity and Fig. 1.
 Jena also teaches the specificity of a CAR is achieved by its exodomain which is typically derived from the antigen binding of a mAb linking the VH and VL domains to construct a single-chain fragment variable (scFv) region.  See p. 1035-right column. 
 or an immunoglobulin sequence which is fused by a transmembrane domain to cytoplasmic signaling domains including CD3 and 4-1BB/CD137.  See p. 1035-right column and p. 1037-left column. 
Bellucci teaches that BCMA is commonly expressed in multiple myeloma and contributes to cell proliferations.  See p. 3945-right column. Bellucci teaches BCMA is a target of donor lymphocyte infusion immunity in patients with multiple myeloma who respond to the treatment. 
Schönfeld teaches an optimized CAR constructs comprising a CD8 hinge and CD28 transmembrane domain and a CD3 signaling domain.  See abstract, p. 3-lines 1-2, and paragraphs bridging pp. 11-12 and 12-13. 
Schönfeld teaches that the optimized CARs allow more efficient surface expression and high functionality in lymphocytes.  See abstract, p. 3-lines 1-2 and pp. 8-9.
Schönfeld also teaches that the CARs can comprise the transmembrane from CD8 or CD28.  See p. 8-3rd paragraph
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of  the patented claims, Jena  Bellucci and Schönfeld and express the BCMA CARs of the ‘969  claims in T-cells with monoclonal scFvs in retroviral or lentiviral vectors because Jena teaches that CARs were developed to broaden the clinical application of T cell adoptive immunotherapy by overcoming tolerance to the desired to associated antigens and that the advantage of using retroviral or lentiviral vectors for CAR mediated gene transfer is in the efficiency of gene transfer, which shortens the time for culturing T-cells to reach clinically significant numbers.  One of skill in the art would have been 
Additionally, it would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of the ‘969 claims and Jena,  Bellucci and Schönfeld and generate a CAR with a scFv comprising the ‘969 BCMA binding domain, a CD8 hinge and a CD8  orCD28 transmembrane domain and 4-1BB/CD137 and CD3 signaling domains because Jena teaches that the extracellular binding domain of a CAR is typically scFv, the extracellular domain of a CAR is completed by the inclusion of a flexible hinge sequence from CD8 which is fused by a transmembrane domain to cytoplasmic signaling domains, Jena teaches that second generation CARs comprising 4-1BB/CD137 and CD3 signaling domains achieve fully competent activation and killing activity demonstrate improved anti-tumor activity and Schönfeld teaches an optimized CAR constructs comprising a CD8 hinge, CD8 or CD28 transmembrane domain and a CD3 signaling domain that allow more efficient surface expression and high functionality in lymphocyte.  Given the enhanced and optimized activity of CARs comprising 4-1BB/CD137 and CD3 signaling domains taught by Jena and optimized CAR constructs comprising a CD8 hinge, CD28 and a CD3 signaling domain, one of skill in the art would have been motivated to generate a CAR with a CD8 hinge and CD28 transmembrane domain and 4-1BB/CD137 and CD3 signaling domains with the CAR of the of the ‘969 claims. 


s 19-46 are directed to an invention not patentably distinct from claim 1 and 6 of commonly assigned U.S. Patent No. 10,925,969 (Pastan et al. Feb. 23, 2021, IDS). Specifically, the claims are not patentably distinct for the reasons set forth above. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned U.S. Patent No. 10,925,969 (Pastan et al. Feb. 23, 2021, IDS), discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.
A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.




Conclusion
7.	All other objections and rejections recited in the Office Action of February 22, 2021 are withdrawn in view of Applicant’s amendments and filing of a terminal disclaimer.
8.	No claims allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642